Case 1:20-cr-00292-PKC Document 43 Filed 07/29/20 Page 1 of 1
Case 1:20-cr-00292-PKC Document Pg. BIS rinent ot yhage, 1ofl

 

epartment

United States Attorney

Southern District of New York

 

Hon. P. Kevin Castel
U.S. District Court for the Southern District of New York

500 Pearl Street

New York, NY 10007

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York [0007

July 28, 2020

Re: United States v. Joseph Davila, et al., 20 Cr. 292 (PKC)

Dear Judge Castel:

The Government respectfully requests an adjournment of the July 28, 2020 deadline to
respond to the defendants’ letter seeking certain records relating to the selection of the grand jury
that returned the indictment in this case. The Government has conferred with Joseph Davila’s
attorney, Michael Bachrach, Esq., regarding the defendants’ requests. The parties believe that are
nearing an agreement on most, if not all, of those requests, but need additional time to identify any
areas of disagreement. (Accordingly, the Government respectfully requests that the Court adjourn
the current deadline for the Government to respond to the defendants’ letter and set a new deadline
for August 11, 2020, at which time the parties will submit a joint letter describing the scope of
their agreement and their respective positions on any disagreements. }
defendants consent to the proposed adjournment and the plan to submit a joint letter.

Pop 96
fas

hoe

ob?

33°

Respectfully,

AUDREY STRAUSS
Acting United States Attorney

by: /sf Thomas Burnett
Thomas 8. Burnett
Assistant United States Attorney
(212) 637-1064

The attorneys for the

 
